DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on December 01, 2020. Claims 1-15 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on December 01, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the drawings submitted on December 01, 2020 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Independent claims 1 and 6 non-transitory computer-readable medium…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (U.S. Pub. No. 2014/0095394 and hereinafter referred to as Hughes).
claim 1, Hughes discloses a computer-readable medium to store machine-readable instructions that, when executed by a processor (paragraphs [0021], [0030] and claim 21, Hughes teaches a medium storing instructions executable by a processing device), cause the processor to: 
verify a signature of a licensing object (paragraphs [0003] and [0072], Hughes teaches verifying a license signature);
determine that a license of the licensing object has expired (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired); and 
control an application based on the determination and based on an expiration parameter specific to the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired and not allowed to execute if the license is expired where expiration is determined by an expiration date (parameter).). 
As to claim 2, Hughes discloses the computer-readable medium of claim 1, wherein to verify the signature includes to cause the processor to use a public key of an asymmetric encryption (paragraphs [0064] and [0072], Hughes teaches using a public key for signature verification.).
As to claim 3, Hughes discloses the computer-readable medium of claim 1, wherein the licensing object is a licensing file (paragraphs [0071]-[0072], Hughes teaches the license may be stored in a file.).
As to claim 4, Hughes discloses the computer-readable medium of claim 1, wherein to control the application includes to cause the processor to provide a (paragraph [0072], Hughes teaches prompting a user with information indicating the license has expired.).

As to claim 11, Hughes discloses a method comprising: 
receiving a request to execute an application (paragraphs [0071], [0072] and [0090], Hughes teaches attempting to launch an application); 
determining that a license to the application has expired based on a licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired); and 
controlling execution of the application in accordance with an expiration restriction, the expiration restriction being specific to the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired and not allowed to execute if the license is expired.).
As to claim 12, Hughes discloses the method of claim 11, wherein the controlling execution of the application includes preventing execution of the application (paragraphs [0071], [0072] and [0090], Hughes teaches software is not allowed to execute if the license is expired).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (U.S. Pub. No. 2013/0151861) in view of Thomas et al. (U.S. Pub. No. 2005/0114234).
As to claim 6, Gan discloses a computer-readable medium to store machine-readable instructions that, when executed by a processor (paragraphs [0020]-[0023], Gan teaches media storing modules for execution by a processor), cause the processor to: 
decrypt a licensing object, the licensing object indicating a time (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches decrypting a license file where the license file has an expiration date); 
determine that the time has expired (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches determining if the expiration date has been met); and 
modify control of an application based on the determination and based on a restriction, and the restriction corresponding to the time (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches either permitting or preventing software execution based on the license including the expiration date.). Gan does not specifically disclose the restriction being described in the licensing object as claimed. However, Thomas does disclose
the restriction being described in the licensing object (paragraph [0033], Thomas teaches an action is described in a license to take upon expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gan with the teachings of Thomas for having the restriction being described in the licensing object because this would improve security and flexibility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gan and Thomas as applied to claim 6 above, and further in view of Bangalore et al. (U.S. Pub. No. 2020/0183772 and hereinafter referred to as Bangalore).
As to claim 7, the combination of teachings between Gan and Thomas disclose a computer-readable medium of claim 6. The combination of teachings between Gan and Thomas does not specifically disclose wherein to modify control of the application includes to disable a feature of the application as claimed. However, Bangalore does disclose
wherein to modify control of the application includes to disable a feature of the application (paragraph [0044], Bangalore teaches if a license expires, disabling one or more features of an application.).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gan and Thomas as applied to claim 6 above, and further in view of Paulino et al. (U.S. Pub. No. 2012/0204270 and hereinafter referred to as Paulino).
As to claim 8, the combination of teachings between Gan and Thomas disclose a computer-readable medium of claim 6. The combination of teachings between Gan and Thomas does not specifically disclose wherein to determine that the time has expired includes to send a message to a systems administrator as claimed. However, Paulino does disclose 
wherein to determine that the time has expired includes to send a message to a systems administrator (paragraphs [0038]-[0039], Paulino teaches sending a message to an administrator about an expired license.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Paulino for sending a message to a systems administrator because this would improve user experience.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gan and Thomas as applied to claim 6 above, and further in view of Hannsmann (U.S. Pub. No. 2006/0031222).
As to claim 9, the combination of teachings between Gan and Thomas disclose a computer-readable medium of claim 6. The combination of teachings between Gan and Thomas does not specifically disclose wherein the computer- readable instructions, when executed by the processor, cause the processor to store usage data regarding a use of the application in response to determining that the time has expired as claimed. However, Hannsmann does disclose
wherein the computer-readable instructions, when executed by the processor, cause the processor to store usage data regarding a use of the application in response to determining that the time has expired (paragraph [0042], Hannsmann teaches tracking content usage after expiration of a license.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Hannsmann for storing usage data regarding a use of the application in response to determining that the time has expired because this would allow a licensor to track additional usage, thus ensuring proper compensation while allowing customers to continue uninterrupted usage, thus also improving user experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gan and Thomas as applied to claim 6 above, and further in view of Eksten et al. (U.S. Pub. No. 2018/0329693 and hereinafter referred to as Eksten).
As to claim 10, the combination of teachings between Gan and Thomas disclose a computer-readable medium of claim 6. The combination of teachings between Gan and Thomas does not specifically disclose wherein the licensing object is from a pool of licensing objects as claimed. However, Eksten does disclose
wherein the licensing object is from a pool of licensing objects (paragraphs [0093] and [0302], Eksten teaches a pool of licenses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Eksten for having a pool of licensing objects because this would increase flexibility and improve user experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 1 above, and further in view of Mowatt et al. (U.S. Pub. No. 2018/0218466 and hereinafter referred to as Mowatt).
As to claim 5, Hughes discloses the computer-readable medium of claim 1, wherein the computer- readable instructions, when executed by the processor, cause the processor to: determine that an amount of time has passed after expiration of the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired.). Hughes does not 
in response to the determination that the amount of time has passed, control the application based on a second expiration parameter specific to the licensing object (paragraphs [0026] and [0043], Mowatt teaches different license expirations where after a first license period has expired, switching to a second license period with a second expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Mowatt for controlling the application based on a second expiration parameter because this would increase flexibility and improve user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 11 above, and further in view of Tyamagondlu et al. (U.S. Pub. No. 2011/0061047 and hereinafter referred to as Tyamagondlu).
As to claim 13, Hughes discloses the method of claim 11 comprising: 
receiving a request to execute a second application (paragraphs [0071], [0072] and [0090], Hughes teaches attempting to launch an application); 
determining that a license to the second application has expired based on the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired). Hughes does not specifically disclose a 
a second license; and disclose controlling execution of the second application in accordance with a second expiration restriction, the second expiration restriction being specific to the licensing object, corresponding to the second application, and being distinct from the expiration restriction (paragraphs [0008], [0047] and [0048], Tyamagondlu teaches multiple licenses in a license file with an expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Tyamagondlu for controlling execution of the second application in accordance with a second expiration restriction because this would increase flexibility and improve user experience.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 11 above, and further in view of Uchibori (U.S. Pub. No. 2019/0188362).
As to claim 14, Hughes discloses the method of claim 11. Hughes does not specifically disclose comprising verifying the licensing object corresponds to a specific computer system, wherein execution of the application is to be 
comprising verifying the licensing object corresponds to a specific computer system, wherein execution of the application is to be performed by the specific computer system (paragraph [0006] and Abstract, Uchibori teaches an application license is assigned to a specific device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Uchibori for verifying the licensing object corresponds to a specific computer system because this would increase security.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 11 above, and further in view of Braddy (U.S. Pub. No. 2015/0161691).
As to claim 15, Hughes discloses the method of claim 11 comprising: 
determining that the license to the application is valid based on the licensing object before the determining that the license to the application has expired (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired or not); 
allowing execution of the application based on the determining that the license to the application is valid (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired.). Hughes does not specifically disclose applying the expiration restriction to the allowed execution of the application in response to determining 
applying the expiration restriction to the allowed execution of the application in response to determining that the license to the application has expired (paragraph [0013], Braddy teaches determining if an executing program has a corresponding license expire and if so, stopping the application.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Braddy for applying the expiration restriction to the allowed execution of the application because this would increase security and ensure proper compensation for a licensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patidar (U.S. Patent No. 9,003,541) – cited for teaching requesting launching of an application and checking a software license - Fig. 2A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438